Case 17-50001-BLS   Doc 154-1   Filed 05/06/20   Page 1 of 7




                    EXHIBIT A
                Case 17-50001-BLS            Doc 154-1        Filed 05/06/20         Page 2 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
ESSAR STEEL MINNESOTA LLC and                                     Case No. 16-11626 (BLS)
ESML HOLDINGS INC.,1
                                                                  (Jointly Administered)
                         Debtors.

_________________________________________                         Ref. No. 1676

BRADLEY E. SCHER, solely in his capacity
as Litigation Trustee for SC Mesabi Litigation
Trust,                                                            Adv. Proc. No. 17-50001 (BLS)
                          Plaintiff,

    v.

ESSAR GLOBAL FUND LIMITED; ESSAR
PROJECTS LIMITED;
ESSAR PROJECTS USA, LLC;
ESSAR PROJECTS (INDIA) LIMITED;
ESSAR PROJECT MANAGEMENT
COMPANY LIMITED; ESSAR
CONSTRUCTIONS LIMITED;
ESSAR PROJECTS MIDDLE EAST FZE;
ESSAR ENGINEERING SERVICES
LIMITED; GLOBAL SUPPLIES FZE;
ESSAR LOGISTICS LIMITED; DOES 1-500,

                          Defendants.                             Ref. No. 148


   DECLARATION OF JAMES D. BAILEY IN SUPPORT OF THE PRELIMINARY
  OBJECTION OF THE SC LENDERS TO THE SC MESABI LITIGATION TRUST’S
    MOTION FOR ENTRY OF AN ORDER APPROVING (I) THE SETTLEMENT
     BETWEEN THE SC MESABI LITIGATION TRUST AND THE SETTLING
       ESSAR PARTIES AND (II) THE SETTLEMENT BETWEEN THE SC
       MESABI LITIGATION TRUST AND THE UC LITIGATION TRUST

I, James D. Bailey, hereby declare as follows:

1
  The last four digits of Essar Steel Minnesota LLC’s federal taxpayer identification number are 8770. The last four
digits of ESML Holdings Inc.’s federal taxpayer identification number are 8071.



{1115.001-W0061487.}
                  Case 17-50001-BLS             Doc 154-1        Filed 05/06/20        Page 3 of 7




           1.       I submit this declaration (the “Declaration”) in support of the Central Bank of

India’s and the Export-Import Bank of India’s (together, the “SC Lenders”) preliminary objection

(the “Objection”)2 to the SC Mesabi Litigation Trust’s Motion for Entry of an Order Approving (I)

the Settlement Between the SC Mesabi Litigation Trust and the Settling Essar Parties and (II) the

Settlement Between the SC Mesabi Litigation Trust and the UC Litigation Trust [D.I. 1676; Adv.

D.I. 148] (the “9019 Motion”).

           2.       I am counsel to the SC Lenders in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), all related adversary proceedings (collectively, the “Adversary

Proceedings”) and in Central Bank of India et al. v. U.S. Bank N.A., No. 1:18-cv-00534 (KBF)

(SDNY) (the “NY Lawsuit” and together with the Chapter 11 Cases and the Adversary

Proceedings, the “ESML Related Cases”). I also serve as the SC Lenders’ appointed representative

on the SC Advisory Board. In my capacity as counsel to the SC Lenders in the ESML Related

Cases and the SC Lenders’ representative on the SC Advisory Board, I am familiar with, among

other things, the ESML Related Cases, the Settlement Agreements and the 9019 Motion. Except

as otherwise indicated below, I have personal knowledge of the facts set forth in this Declaration,

and if called as a witness, could and would testify competently thereto.

A.         The SC Litigation Trust Beneficiaries, the Acquisition of SC Trust Interests By an
           Essar Affiliate and Negotiations Among the SC Lenders and Essar

           3.       On the Effective Date of the Plan, the beneficiaries of the SC Litigation Trust

consisted of the Term Loan Lenders, the Project Finance Lenders and the SC Lenders. See Plan,

§§ 1.1(20), (21), (140).




2
    Terms utilized but not otherwise defined herein shall have the meanings ascribed to them in the Objection.


{1115.001-W0061487.}                                        2
                Case 17-50001-BLS         Doc 154-1     Filed 05/06/20     Page 4 of 7




         4.       As explained in the 9019 Motion, on December 27, 2018, the Term Loan Lenders

and the Project Finance Lenders transferred their claims and interests in the SC Trust to Essar

Energy Solutions Limited (“EESL”). 9019 Motion, ¶ 9. I am informed and believe that EESL is

an affiliate of Essar Global Fund Limited (“Essar Global”) and its affiliates. EESL also is a Settling

Essar Party under the Essar Settlement Agreement. Essar Settlement Agreement, p. 1; 9019

Motion, p. 2.

         5.       According to the SC Trustee, the Term Loan Lenders and the Project Finance

Lenders also entered into a settlement with Essar Global and its subsidiaries at or around the time

they transferred their claims to EESL. Scher Declaration, ¶ 52. The SC Trustee did not object to

these claim transfers or settlements. See Docket in Case No. 16-11626 (BLS).

         6.       I advised the SC Trustee on numerous occasions that the SC Lenders were engaging

in direct negotiations with Essar Global and its affiliates in an attempt to reach a consensual

resolution of the debt owed to the SC Lenders by Essar Global and its affiliates, with the view that

such settlement could serve as a predicate to a global resolution between the SC Lenders, the SC

Trustee and the Essar Defendants.

B.       The Settlement Agreements and the 9019 Motion

         7.       Despite the SC Lenders’ continued negotiations with Essar Global and its affiliates,

the SC Trustee continued his negotiations with EESL and the Essar Defendants, executed a

definitive settlement term sheet, negotiated the Essar Settlement Agreement, and presented it for

approval to the SC Advisory Board. See 9019 Motion, ¶¶ 25-31; Scher Declaration, ¶ 21.

         8.       As acknowledged in the 9019 Motion, the two (2) members of the SC Advisory

Board – Andrew Wright, EESL’s representative filling both of its seats, and myself, the SC

Lenders’ representative– did not approve the Settlement Agreements. 9019 Motion, ¶¶ 34-35.




{1115.001-W0061487.}                               3
                Case 17-50001-BLS       Doc 154-1     Filed 05/06/20      Page 5 of 7




Mr. Wright abstained from voting on the Settlement Agreements based on EESL’s conflict of

interest as a party to the Essar Settlement Agreement and the inextricable link between the two

Settlement Agreements. Id. at ¶ 34. After stating that the SC Lenders did not have a conflict of

interest, I voted against the Essar Settlement Agreement based on its merits and the UC Settlement

Agreement based on its inextricable link to the Essar Settlement Agreement.

         9.       At no time during the Advisory Board meeting in connection with the vote on the

Essar Settlement Agreement did the SC Trustee, the SC Trustee’s professionals, or Mr. Wright

state that the SC Lenders had (or have) a conflict of interest with regard to voting on either of the

Settlement Agreements. Indeed, it was not until after I voted to reject the Settlement Agreements

on behalf of the SC Lenders that I learned that the SC Trustee determined, after the vote rejecting

the Settlement Agreements had occurred, that in his opinion, all members of the SC Advisory

Board were conflicted.

C.       The SC Trustee’s Repeated Preference of Other SC Trust Beneficiaries Over the SC
         Lenders

         10.      Throughout the ESML Related Cases, the SC Lenders have been the victim of

repeated (and arguably concerted) efforts to prevent them from receiving any of the benefits or

distributions they are entitled to under the Plan on account of their legitimate claims. Moreover,

since the SC Trustee’s appointment, he has demonstrated a pattern of favoring other SC Trust

beneficiaries over the SC Lenders.

         11.      For example, on December 22, 2017, an hour before the Debtors filed their notice

of the Effective Date, which would (among other things) permit distributions to be made to the

secured lenders under the Plan, U.S. Bank, as agent for the Term Loan Lenders, filed an objection

to the SC Lenders’ claims (the “Claim Objection”) [D.I. 1397] thereby preventing the SC Lenders

from receiving any of the distributions they otherwise would have been entitled to at that time.



{1115.001-W0061487.}                              4
                Case 17-50001-BLS          Doc 154-1        Filed 05/06/20       Page 6 of 7




         12.      As a result, the SC Lenders sued the Term Loan Lenders for breaching the

Intercreditor Agreement among ESML’s secured lenders (the “ICA”) in the United States District

Court for the Southern District of New York. See Central Bank of India et al. v. U.S. Bank N.A.,

No. 1:18-cv-00534 (KBF) (SDNY) (the “NY Lawsuit”).3 The NY Lawsuit was a two-party

dispute that did not involve or implicate the SC Trust or the SC Trustee.

         13.      On April 30, 2018, the SC Lenders moved for partial summary judgment against

the Term Loan Lenders in the NY Lawsuit, seeking a declaratory judgment that the Term Loan

Lenders were in breach of the ICA. See NY Lawsuit, [D.I.19-22].

         14.      In their opposition to the SC Lenders’ motion for summary judgment, the Term

Loan Lenders argued that any “putative” breach of the ICA is moot because the SC Trustee was

“in the process of filing a substantially similar objection before the Bankruptcy Court consistent

with [his] charge as SC Litigation Trustee.” See Opposition of U.S. Bank National Association, in

its Capacity as Term Loan Agent, to Plaintiff’s Motion for Partial Summary Judgment, NY

Lawsuit, [D.I. 23]. At that time, however, the SC Trustee had not yet filed the SC Lenders

Complaint.

         15.      Unbeknownst to the SC Lenders, and despite the fact that the SC Lenders also are

beneficiaries of the SC Trust, the SC Trustee provided the Term Loan Lenders with a declaration

for submission in the NY Lawsuit in support of their opposition to the SC Lenders’ summary

judgment motion. See Declaration of Bradley E. Scher, Trustee of the SC Mesabi Litigation Trust,

In Connection with the Opposition of U.S. Bank National Association, in its Capacity as Term

Loan Agent to the Plaintiffs’ Motion for Summary Judgment, dated May 30, 2018, NY Lawsuit,

[D.I. 26].


3
  Citations to the record of Central Bank of India et al. v. U.S. Bank N.A., No. 1:18-cv-00534 (KBF) (SDNY) are
referred to herein as “NY Lawsuit, D.I. [ ].”


{1115.001-W0061487.}                                  5
Case 17-50001-BLS   Doc 154-1   Filed 05/06/20   Page 7 of 7
